ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                         )
                                    )
First National Company              ) ASBCA No. 62552
                                    )
Under Contract No. W56KGZ-17-A-8005 )

APPEARANCE FOR THE APPELLANT:                     Brian T. McLaughlin, Esq.
                                                   Crowell & Moring LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  Sean M. Connolly, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

       The government moved to dismiss this appeal for lack of jurisdiction, alleging that
the underlying claim was in excess of $100,000 and was not certified in accordance with
the Contract Disputes Act, 41 U.S.C. § 7103(b). In response, appellant has moved to
withdraw its appeal in order to file a new claim. The government does not oppose
appellant’s motion. Accordingly, this appeal is dismissed without prejudice to
appellant’s filing of a new claim with the contracting officer.

      Dated: August 10, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62552, Appeal of First National
Company, rendered in conformance with the Board’s Charter.

      Dated: August 11, 2020



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2